Title: To Thomas Jefferson from Edmond Charles Genet, 3 December 1793
From: Genet, Edmond Charles
To: Jefferson, Thomas



M.
New york. le 3. Xbre. 1793. l’an 2e. de la Repe. fse.

Je sais très bien que l’éxécutif des Etats unis est le Canal Constitutionnel des Communications qui ont lieu entre les Etats unis et les autres nations aussi est ce sous les yeux du Président que Je vous ai prié par une note officielle de mettre les Commissions de Vice Consul que J’ai délivrées en vertu de nos conventions en vertu de mes pouvoirs aux Citoyens Chervi et Pennevert à l’effet d’obtenir son exequatur.
Je ne Conçois point ce que l’on peut éxiger de plus. Cependant pour vous prouver que bien loin de tenir à la pointille des formalités Je desire les applanir autant qu’il est en mon pouvoir Je vous serai veritablement obligé de vouloir bien me définir Grammaticalement puisque toute discussion constitutionnelle vous est interdite Ce que le gouvernement federal entend par le mot adresse qui présente plusieurs sens, et dont aucun ne me paroit applicable au point en discussion.
Une Commission Consulaire est un pouvoir délégué par le Souverain d’un pays à un agent particulier qu’il envoye dans un autre Etat pour y remplir avec l’agrément du gouvernement de cet Etat ou d’après des Conventions qui en font un droit certaines fonctions Judiciaires notariales, administratives et autres vis à vis de ceux de ses concitoyens qui peuvent s’y trouver.
Dans les Pays ou le souverain qui envoye un Consul entretient des Ministres ou d’autres representants leur devoir est de notifier au gouvernement du Souverain auprès du quel ils resident la nomination de ce Consul, de lui donner Communication de sa Commission et de le requerir de lui delivrer un exequatur qui n’est autre chose qu’un certificat qui atteste que verification faite des titres dudit Consul ils se sont trouves [en] regle.
Dans les pays ou le souverain qui envoye un Consul n’entretient point de Ministre cet agent est ordinairement muni d’une lettre particuliere par laquelle le gouvernement le Ministre ou l’éxécutif de son Souverain Informe le gouvernement le Ministre ou l’éxécutif de celui dans les Etats duquel il doit resider de sa nomination et des fonctions qui lui sont confiées.
Je ne vois point, M., qu’il y ait en éffet d’autre formalité à remplir et Je ne sais véritablement ce que l’on entend par l’adresse en question. Si  c’est une Suscription elle est déplacée sur une Commission qui ne peut être adressée qu’à celui qui en est revêtu. Si c’est une requisition la notification officielle en tient lieu.
Si c’est une accreditation particuliere elle denature la mission des Consuls et les convertit en agents politiques ainsi que cela se pratique dans quelques petits Etats. Au surplus, M., s’il y a quelqu’erreur dans les Commissions consulaires délivrées par le Conseil èxécutif de france elles sont fondées sur l’usage. Je me suis fait représenter des copies des Commissions données par le ci devant Roi à ses consuls en Amerique et J’ai reconnu qu’elles étoient Conformes à celles de la Republique ainsi qu’à celles des Consuls de toutes les puissances. Il n’est soyés en bien persuadé Jamais entré dans les vues de la france libre de se mêler en aucune manière de votre gouvernement ni de Contester à M. le President la plus petite partie de sa prerogative. Mais il est de mon devoir de veiller à tout ce qui peut avoir rapport aux Interêts et à la dignité du peuple françois et de demander l’éxplication des innovations auxquelles on éxige qu’il se soumette et aux quelles il n’est point en mon pouvoir d’adherer quand elles n’ont point été définies par la Constitution quand aucun éxemple ne les Justifie. Les éxceptions seules offensent les loix générales ne blessent personne.
